In the United States Court of Federal Claims
                                       No. 20-504T

                              (E-Filed: September 22, 2021)

                                           )
 ERICA WESTON,                             )
                                           )
                      Plaintiff,           )   Pro Se Complaint; Motion to Dismiss;
                                           )   RCFC 12(b)(1); Dismissal for Lack of
 v.                                        )   Subject Matter Jurisdiction; Tax Refund
                                           )   Claim; Statute of Limitations; 26 U.S.C. §
 THE UNITED STATES,                        )   6532(a)(1).
                                           )
                      Defendant.           )
                                           )

Erica Weston, Lawrenceville, GA, pro se.

Patrick Phippen, Trial Attorney, with whom were David A. Hubbert, Acting Assistant
Attorney General, David I. Pincus, Chief, Mary M. Abate, Assistant Chief, Tax Division,
Court of Federal Claims Section, Department of Justice, Washington, DC, for defendant.

                                        OPINION

CAMPBELL-SMITH, J.

       Before the court is defendant’s motion to dismiss plaintiff’s complaint for lack of
subject matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims (RCFC), or, alternatively, for failing to state a claim, pursuant to
RCFC 12(b)(6). See ECF No. 14. In evaluating defendant’s motion, the court
considered: (1) plaintiff’s complaint, ECF No. 1; (2) defendant’s motion to dismiss, ECF
No. 14; (3) plaintiff’s response, ECF No. 19; and (4) defendant’s reply, ECF No. 20. The
motion is fully briefed and ripe for decision.

       The court has considered all of the parties’ arguments and addresses the issues that
are pertinent to the court’s ruling in this opinion. For the following reasons, defendant’s
motion to dismiss is GRANTED.
I.     Background

       Plaintiff filed her complaint on April 20, 2020. See ECF No. 1. Therein, plaintiff
alleges that she electronically filed her 2012 tax return with the Internal Revenue Service
(IRS), the same year that her husband passed away. See id. at 1. She explains that the
IRS rejected the return “on the grounds that the Social Security number of the Primary
Taxpayer was deceased.” Id. According to plaintiff, she was the primary taxpayer, and
the IRS improperly rejected the return on that basis. See id.

        Plaintiff alleges that she was unable to resolve that matter “[a]fter numerous calls
to the IRS and Social Security Offices,” and that the matter remained unresolved until
2017. Id. She was unable to electronically file her tax returns for 2012, 2013, 2014,
2015, and 2016, so she delivered the returns to the IRS office in Atlanta, Georgia “where
they were physically accepted and sent to be processed.” Id.

        Following additional difficulty related to her social security number, plaintiff was
assigned a tax advocate in 2017. See id. at 2. During the same time, plaintiff “received a
letter stating that 2012 & 2013 [were] going to be disallowed because the returns were
filed late.” Id. The letters, which defendant attached to its motion to dismiss, inform
plaintiff that the IRS was disallowing her claims because she filed her “original tax return
more than 3 years after the due date.” ECF No. 14-1 at 27, 32. The letters further advise
plaintiff of her right to administratively appeal the decision or to file a lawsuit in this
court within “2 years from the date of this letter,” and put her on notice that if she
“decide[s] to appeal our decision first, the 2-year period still begins from the date this
letter.” Id. at 30, 35.

       The letter disallowing plaintiff’s 2012 return is dated April 11, 2018, see id. at 27-
31, and the letter disallowing plaintiff’s 2013 return is dated April 4, 2018, see id. at 32-
36.

        Plaintiff filed an appeal with the IRS, which was denied. See ECF No. 1 at 2. She
claims that the IRS committed the error that created the problem, and that she did what
she “was physically and mentally able to [do] under the stressful and emotional
circumstances that [she] was under during those difficult years and process.” Id. at 3.
She states that additional complications arose with her 2018 return, and, at the time of
filing the complaint, she did not know whether her 2019 return had been accepted. See
id. at 3-4.

       Plaintiff asks the court “to carefully review [her] case and find how the error
occurred in the first place,” and “decide that if the error was indeed made with the IRS or
Social Security offices that [her] 2012 & 2013 refunds be released.” Id. at 5.




                                              2
        Defendant filed a motion to dismiss on March 18, 2021, see ECF No. 14, and
included an appendix of relevant documents including: (1) account transcripts for
plaintiff’s tax returns from 2012 through 2020, see ECF No. 14-1 at 2-20; (2) certificates
of assessments, payments and other specified matters for tax years 2012 and 2013, see id.
at 21-26; (3) copies of the IRS letters disallowing plaintiff’s 2012 and 2013 returns as
untimely, see id. at 27-36; and (4) plaintiff’s notice of appeal dated May 10, 2018, see id.
at 37.

        Defendant contends that this court does not have subject matter jurisdiction to hear
plaintiff’s claims, and, alternatively, that plaintiff has failed to state a claim. See ECF
No. 14.

II.    Legal Standards

       A.     Pro Se Plaintiffs

       Plaintiff is proceeding pro se and is therefore entitled to a liberal construction of
her pleadings. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (noting that allegations
contained in a pro se complaint are held to “less stringent standards than formal pleadings
drafted by lawyers”) (citations omitted). Pro se plaintiffs are “not expected to frame
issues with the precision of a common law pleading.” Roche v. U.S. Postal Serv., 828
F.2d 1555, 1558 (Fed. Cir. 1987). Accordingly, the court has examined the complaint
and plaintiff’s briefing to discern all of plaintiff’s claims and legal arguments.

       B.     Dismissal for Lack of Jurisdiction, RCFC 12(b)(1)

       Pursuant to the Tucker Act, this court has the limited jurisdiction to consider “any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort.” 28 U.S.C. § 1491(a)(1).

        To invoke this court’s jurisdiction, plaintiff bears the burden of establishing by a
preponderance of the evidence that her claims are based upon the Constitution, a statute,
or a regulation that “can fairly be interpreted as mandating compensation by the Federal
Government for the damages sustained.” United States v. Mitchell, 463 U.S. 206, 217
(1983) (quoting United States v. Testan, 424 U.S. 392, 400 (1976)); see also Reynolds v.
Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). In reviewing
plaintiff’s allegations in support of jurisdiction, the court must presume all undisputed
facts are true and construe all reasonable inferences in plaintiff’s favor. Scheuer v.
Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v. Fitzgerald,
457 U.S. 800, 814-15 (1982); Reynolds, 846 F.2d at 747 (citations omitted). If the court



                                             3
determines that it lacks subject matter jurisdiction, it must dismiss the complaint. See
RCFC 12(h)(3).

III.   Analysis

       A.     The Court Lacks Subject Matter Jurisdiction to Consider Plaintiff’s Claims

        Defendant argues in its motion to dismiss that the court lacks jurisdiction to
consider plaintiff’s claims because plaintiff failed to timely file her complaint. See ECF
No. 14 at 15. The Internal Revenue Code permits plaintiffs to maintain civil actions to
recover taxes that have been “erroneously or illegally assessed or collected,” provided
that a refund claim has been properly filed prior to the suit. 26 U.S.C. § 7422(a); see also
Chicago Milwaukee Corp. v. United States, 40 F.3d 373, 374 (Fed. Cir. 1994) (stating
that the Internal Revenue Code “waives the United States’ sovereign immunity from
refund suits, provided the taxpayer has previously filed a qualifying administrative refund
claim”) (internal citation omitted).

        To maintain a suit for a tax refund, a plaintiff must also fully pay the taxes owed,
see Shore v. United States, 9 F.3d 1524, 1526 (Fed. Cir. 1993) (citing Flora v. United
States, 362 U.S. 145, 150 (1960)), and file the suit within two years of the date on which
the Secretary of the Treasury, or the Secretary’s delegate, mails “a notice of the
disallowance of the part of the claim to which the suit or proceeding relates,” 26 U.S.C. §
6532(a)(1); see also 26 U.S.C. § 7701(a)(11) (defining the term “Secretary”). According
to the United States Court of Appeals for the Federal Circuit, this two-year statute of
limitations must be strictly applied. See RHI Holdings, Inc. v. United States, 142 F.3d
1459, 1461-63 (Fed. Cir. 1998) (holding that no implied equitable exception may be
applied to the statute of limitations in 26 U.S.C. § 6532(a)).

       Here, defendant does not contest that plaintiff meets the first two requirements to
maintain this suit, but contends that plaintiff failed to file her complaint within the two
year period allowed pursuant to 26 U.S.C. § 6532(a)(1). See ECF No. 14 at 15. The IRS
disallowed plaintiff’s refund claim for the 2012 tax year on April 11, 2018, and
disallowed her refund claim for the 2013 tax year on April 4, 2018. See id.; ECF No. 14-
1 at 27-31 (letter disallowing 2012 refund claim), 32-36 (letter disallowing 2013 refund
claim). Plaintiff’s complaint was filed in this court on April 20, 2020, more than two
years from the date of both letters. See ECF No. 1. As such, the complaint falls outside
the applicable statute of limitations, depriving this court of jurisdiction.

      In her response to defendant’s motion to dismiss, plaintiff does not argue that the
two-year statute of limitations does not apply, that she was not on notice of the same by
way of the IRS letters disallowing her claims, or that she filed her complaint within the
allowed timeframe. See generally ECF No. 19. She instead reiterates the lengthy process
through which she attempted to resolve these issues, and pleads with the court not to


                                             4
“dismiss[] or disregard[]” her case. Id. at 4. The court is sympathetic to plaintiff’s grief
after losing her husband, and understands her frustration with the claims process. The
court, however, is not empowered to exercise its jurisdiction on this basis. Because the
court is without jurisdiction to hear this case, it must dismiss plaintiff’s complaint. See
RCFC 12(h)(3) (“If the court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.”).

       B.     Transfer

      Because the court has concluded that it lacks jurisdiction in this case, it must
consider whether transfer to a court with jurisdiction is in the interest of justice:

       [w]henever a civil action is filed in [this] court . . . and [this] court finds that
       there is a want of jurisdiction, the court shall, if it is in the interest of justice,
       transfer such action or appeal to any other such court . . . in which the action
       or appeal could have been brought at the time it was filed or noticed.

28 U.S.C. § 1631. “Transfer is appropriate when three elements are met: (1) the
transferring court lacks subject matter jurisdiction; (2) the case could have been filed in
the court receiving the transfer; and (3) the transfer is in the interests of justice.” Brown
v. United States, 74 Fed. Cl. 546, 550 (2006) (citing 28 U.S.C. § 1631).”

         “The phrase ‘if it is in the interest of justice’ relates to claims which are
nonfrivolous and as such should be decided on the merits.” Galloway Farms, Inc. v.
United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (citing Zinger Constr. Co. v. United
States, 753 F.2d 1053, 1055 (Fed. Cir. 1985)). The decision to transfer “rests within the
sound discretion of the transferor court, and the court may decline to transfer the case
‘[i]f such transfer would nevertheless be futile given the weakness of plaintiff’s case on
the merits.’” Spencer v. United States, 98 Fed. Cl. 349, 359 (2011) (quoting Faulkner v.
United States, 43 Fed. Cl. 54, 56 (1999)).

        The court has already determined that it lacks jurisdiction over plaintiff’s claims.
It has further determined that plaintiff’s claims are untimely. As such, transferring the
claim to another court would be futile, and is therefore not in the interest of justice.

IV.    Conclusion

       Accordingly, for the foregoing reasons:

       (1)    Defendant’s motion to dismiss, ECF No. 14, is GRANTED; and




                                                 5
(2)   The clerk’s office is directed to ENTER final judgment DISMISSING
      plaintiff’s complaint for lack of subject matter jurisdiction, in favor of
      defendant, without prejudice.

IT IS SO ORDERED.

                                  s/Patricia E. Campbell-Smith
                                  PATRICIA E. CAMPBELL-SMITH
                                  Judge




                                     6